Case: 11-20520     Document: 00511655440         Page: 1     Date Filed: 11/04/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         November 4, 2011

                                     No. 11-20520                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MICHAEL FRANCIS PALMA,

                                                  Plaintiff - Appellant
v.

HARRIS COUNTY APPRAISAL DISTRICT,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1966


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The district court dismissed Mr. Palma’s suit because federal courts have
no jurisdiction of it. Neither it nor we will require the plaintiff to sue the County
of Harris instead of the Appraisal District, as would be necessary to obtain the
relief he seeks. It does not matter since 28 U.S.C. § 1381 provides that federal
courts may not restrain the assessment of state taxes. The appellee’s brief
explains why federal courts may not adjudicate the claims of his complaint. He


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20520   Document: 00511655440     Page: 2   Date Filed: 11/04/2011



                                 No. 11-20520

may bring such a claim in Texas courts, and whether the remedy sought has
merit is for the Texas court to decide.
      AFFIRMED.




                                          2